TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-16-00347-CR



                                    Steven Turner, Appellant

                                                 v.

                                  The State of Texas, Appellee


            FROM THE COUNTY COURT AT LAW NO. 7 OF TRAVIS COUNTY,
                             NO. C-1-CR-12-216032,
           THE HONORABLE ELISABETH ASHLEA EARLE, JUDGE PRESIDING



                    ORDER AND MEMORANDUM OPINION


PER CURIAM

               Appellant’s brief was due September 15, 2016. The brief has not been received and

appellant, representing himself in this Court pro se, did not respond to this Court’s notice that the

brief is overdue.

               The appeal is abated and remanded to the trial court. The trial court shall conduct a

hearing to determine whether appellant desires to prosecute this appeal, whether appellant is

indigent, and, if so, whether counsel should be appointed to represent appellant in this appeal. See

Tex. R. App. P. 38.8(b)(2), (3).       The court shall make appropriate written findings and

recommendations and, if necessary, shall appoint counsel who will effectively represent appellant

in this appeal. See Tex. R. App. P. 38.8(b)(2), (3). Following the hearing, which shall be

transcribed, the trial court shall order the appropriate supplemental clerk’s and reporter’s
records—including all findings and orders—to be prepared and forwarded to this Court no later than

February 10, 2017. See Tex. R. App. P. 38.8(b)(3).

               It is so ordered on this the 11th day of January, 2017.



Before Justices Puryear, Pemberton, and Goodwin

Abated and Remanded

Filed: January 11, 2017




                                                 2